Name: Commission Regulation (EEC) No 1530/89 of 31 May 1989 applying retrospective temporary Community surveillance to the importation of certain products originating in Japan
 Type: Regulation
 Subject Matter: trade policy;  Asia and Oceania;  electronics and electrical engineering
 Date Published: nan

 2. 6. 89 Official Journal of the European Communities No L 150/ 15 COMMISSION REGULATION (EEC) No 1530/89 of 31 May 1989 applying retrospective temporary Community surveillance to the importation of certain products originating in Japan Community surveillance is therefore to be established under the procedures laid down by Regulation (EEC) No 288/82, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 1243/88 (2), and in particular Article 10 thereof, After consultation within the Committee set up under the abovementioned Regulation, Whereas Commission Regulation (EEC) No 3429/88 of 3 November 1988 extending the period of validity of Regulation (EEC) No 1245/87 introducing temporary Community surveillance prior to importation of certain products originating in Japan (3) expired on 5 May 1989 ; Whereas the temporary measures decided on by the Government of the United States of America on 17 April 1987 which gave rise to the introduction of- Community surveillance are still partially applicable ; Whereas it is accordingly appropriate to continue to monitor the trend of imports into the Community of the products concerned by Commission Regulation (EEC) No 1245/87 (4) ; whereas it is enough to know the amount of imports effectively realized ; whereas a retrospective HAS ADOPTED THIS REGULATION : Article 1 Imports into the Community of the following products of Japanese origin aire subject to retrospective Community surveillance under the procedures laid down by Regulation (EEC) No 288/82 :  personal computers falling within CN codes 8471 20 40, 8471 20 50, 8471 20 60 and 8471 20 90,  electropneumatic drills falling drills falling within CN code 8508 10 91 . Article 2 This Regulation shall ejiter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1989 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 35, 9 . 2. 1982, p. 1 . (2) OJ No L 113, 30. 4. 1986, p. 1 . (3) OJ No L 301, 4. 11 . 1988, p. 57 . h OJ No L 117, 5 . 5. 1987, p . 17.